          Case 2:20-cv-01513-DWL Document 42 Filed 05/10/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Valerie Valle, et al.,                             No. CV-20-01513-PHX-DWL
10                   Plaintiffs,                        ORDER
11   v.
12   B & R Lyles Enterprises LLC, et al.,
13                   Defendants.
14
15            The Court having received notice that this case has settled (Doc. 28),
16            IT IS ORDERED that the Clerk of Court shall, without further notice, DISMISS

17   this entire case on July 12, 2021, and shall enter judgment accordingly, unless prior
18   thereto a party files a request for reinstatement on the Court’s trial calendar.

19            IT IS FURTHER ORDERED that all deadlines and hearings are vacated and that

20   all pending motions are denied as moot.
21            Dated this 10th day of May, 2021.
22
23
24
25
26
27
28
